DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive.
	Applicant argues that Ishigooka does not disclose “the transfer data generation unit extracts only the second data portion and the data ID from the second communication frame,” as recited in independent claims 1, 6, and 8.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Ishigooka teaches communication frame on the transmission source CAN (control area network) encapsulated as a communication frame on a backbone network (Ishigooka - Fig. 12, note the data portion of communication data on backbone network (12b, first communication frame) contains communication data on transmission source CAN (12a, second communication frame), which includes the frame ID, data ID, data length, and data; the frame ID and data ID as a whole comprise data ID, while the data length and data as a whole comprise data; Paragraph [0137], note the transmission source CAN converts a frame ID into the frame ID on the backbone network while encapsulating the original communication data in the data portion (which involves some form of data extraction)).  To be more specific, the scope of applicant’s claimed “second data portion” is not explicitly defined (i.e., what it comprises, such as a field, bit, etc.), and thus the combination of the data length and data of Ishigooka may be interpreted as the claimed  “second data portion”.  Similarly, since applicant’s claimed “data ID” is not explicitly defined 
	Applicant further argues that the cited references do not teach or suggest “consolidates only the second data portion and the data ID into the first data portion,” as recited in independent claims 1, 6, and 8.  The examiner once again respectfully disagrees.
	As previously cited in the recent office action, Tanaka discloses a method of extracting packet data and adding (i.e., consolidating) said packet data to form a forwarding data block (Tanaka - Fig. 2A, Fig. 2B, Fig. 2C; Paragraph [0057], note the signal processing section having received a packet depicted in Fig. 2A extracts packet data to be forwarded excluding the IFG and preamble from the packet data, the signal processing section also extracts a destination MAC address (data ID) from packet data; Paragraph [0058], note an internal header including the destination information is added to the packet data depicted in Fig. 2B, forming the forwarding data block shown in Fig. 2C).  Furthermore, as discussed above, Ishigooka teaches a similar method of encapsulating the frame ID and data into a communication frame to be transmitted on the backbone network (Ishigooka - Fig. 12; Paragraph [0137], note the transmission source CAN converts a frame ID into the frame ID on the backbone network while encapsulating the original communication data in the data portion).  The encapsulation method of Ishigooka effectively consolidates the frame ID and data of a communication frame as data of another communication frame.  Since applicant’s claimed consolidation step is not further defined (i.e., what operations are performed on the data ID and data), the aforementioned encapsulation/adding of data may be interpreted as consolidation.  Therefore, the combination of Ishigooka and Tanaka still teaches “consolidates only the second data portion and the data ID into the first data portion,” as recited in independent claims 1, 6, and 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanki (US 2006/0287784 A1) in view of Ishigooka et al. (US 2012/0307836 A1), hereinafter referred to as Ishigooka, Agarwal (US 8,340,013 B2), Kim et al. (US 9,215,168 B2), hereinafter referred to as Kim, and Tanaka et al. (US 2009/0245258 A1), hereinafter referred to as Tanaka.

	Regarding claim 1, Kanki teaches a vehicle-mounted gateway device (Kanki - Fig. 2 vehicle onboard gateway device 20) relaying communication between a first vehicle-mounted network transmitting and receiving a first communication frame having a first data portion (Kanki - Fig. 1 NT1; Paragraph [0026], note communication networks NT1 and NT2 combined by vehicle onboard gateway device 20, a portion of the frame traveling in communications bus B1 of one communication network NT1 is transferred via vehicle onboard gateway device 20 to communications bus B2 of another communication network NT2, transceiving of frames between ECUs connected to communications bus B1 (NT1) and ECUs connected to communications bus B2 (NT2)) and a second vehicle-mounted network transmitting and receiving a second communication frame having a second data portion of which size is smaller than that of the first data portion (Kanki - Fig. 1 NT2; Paragraph [0026], note communication networks NT1 and NT2 combined by vehicle onboard gateway device 20, a portion of the frame traveling in communications bus B2 of the other communication network NT2 is transferred via vehicle onboard gateway device 20 to communications bus B1 of the one communication network NT1, transceiving of frames between ECUs connected to communications bus B1 (NT1) and ECUs connected to communications bus B2 (NT2)),
	the vehicle-mounted gateway device further includes a transmission unit transmitting the first communication frame to the first vehicle-mounted network (Kanki - Fig. 2 transmitting parts 26A and 26B; Paragraph [0041], note transmitting part 26a performs transmission processing of data frames to ECUs 10 connected to communications bus B1 (communication network NT1)).
	Kanki does not teach wherein the vehicle-mounted gateway device includes a generation unit generating the first communication frame by using the second communication frame, and the transfer data generation unit consolidates the second data portions of a plurality of second communication frames, even in a case in which a priority varies among the second communication frames, to generate the first data portion in the first communication frame.
	In an analogous art, Ishigooka teaches wherein the vehicle-mounted gateway device includes a transfer data generation unit generating the first communication frame by using the second communication frame (Ishigooka - Fig. 3 topology information transmission processing unit 2213; Paragraph [0109], note topology information transmission processing unit 2213 formats the topology information piece (Paragraph [0100], note topology information piece describes rules of relaying the communication data having frame ID; the communication data may be a second communication frame, multiple topology information pieces represent multiple frames) into a communication data frame (first communication frame)),
	and the transfer data generation unit consolidates the second data portion of a second communication frame to generate the first data portion in the first communication frame, even in a case in which a priority varies in the second communication frame (Ishigooka - Fig. 12, note the data portion of communication data on backbone network (12b, first communication frame) contains communication data on transmission source CAN (12a, second communication frame); Paragraph [0134], note frame ID on the transmission source CAN is converted into a frame ID on the backbone network while the original frame ID is embedded in a data portion of the communication data (first communication frame)),
	and the transfer data generation unit sets size of the first data portion in accordance with the second communication frame consolidated in the first communication frame (Ishigooka - Fig. 28, note each topology information piece 2009 in data field 2005 (first data portion) can correspond to a data frame (see Paragraph [0109]); Paragraph [0164], note CTRL 2004 indicating the size and length of the frame, which can be set based on the amount of topology information pieces),
	the second communication frame further includes a data ID representing a type of data described by the second data portion (Ishigooka - Fig. 12, note communication data on transmission source CAN contains frame ID and data ID; Paragraph [0087], note topology information with various IDs, including frame ID),
	and the transfer data generation unit consolidates the data IDs of the plurality of second communication frames into the first data portion in the first communication frame to generate the first communication frame (Ishigooka - Paragraph [0134], note frame ID on the transmission source CAN is converted into a frame ID on the backbone network while the original frame ID is embedded in a data portion of the communication data (first communication frame)),
	and the transfer data generation unit extracts only the second data portion and the data ID from the second communication frame and consolidates the second data portion and the data ID into the first data portion (Ishigooka - Fig. 12, note the data portion of communication data on backbone network (12b, first communication frame) contains communication data on transmission source CAN (12a, second communication frame), which includes the frame ID, data ID, data length, and data; the frame ID and data ID as a whole comprise data ID, while the data length and data as a whole comprise data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ishigooka into Kanki in order for the transmission part (transmission unit) of Kanki to be able to transmit a communication frame generated by the topology information transmission processing unit (transfer data generation unit) of Ishigooka, allowing ECUs from different networks to communicate with each other (Ishigooka - Paragraph [0021]).
	The combination of Kanki and Ishigooka does not teach consolidating the second data portions of a plurality of second communication frames to generate the first data portion in the first communication frame.
	In an analogous art, Agarwal teaches consolidating the second data portions of a plurality of second communication frames to generate the first data portion in the first communication frame (Agarwal - Col. 4 lines 57-62, note the apparatus further includes a frame integrating circuit for combining the data payload, the block code, and the format header to form a corresponding frame of the plurality of frames; Col. 15 lines 18-37, note assembling frames to form a frame (interleaved/interleaver frame, see Fig. 2) in step 840 (Fig. 8)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Agarwal into the combination of Kanki and Ishigooka in order to generate frames capable of accommodating flexible data payloads and flexible block codes for error correction, enabling more efficient use of bandwidth (Agarwal - Col. 2 lines 38-67 and Col. 3 lines 1-43).
	The combination of Kanki, Ishigooka, and Agarwal does not teach the vehicle-mounted gateway device further includes a transfer conflict determination unit configured to read the second communication frame, determine a transfer destination of the second communication frame, and determine whether there is a plurality of second communication frames to be transferred to the first vehicle-mounted network.
	In an analogous art, Kim teaches the vehicle-mounted gateway device further includes a transfer conflict determination unit configured to read the second communication frame (Kim - Fig. 3 step S304; Col. 2 lines 39-43, note vehicle including Ethernet switch 102 (vehicle-mounted gateway device) for implementing CAN communications between CAN nodes; Col. 5 lines 27-34, note switch controller module 202 (Fig. 2) of the Ethernet switch (Col. 3 lines 4-6) can detect a CAN conflict between the first Ethernet data packet and the second Ethernet data packet (communication frame)), determine a transfer destination of the second communication frame (Kim - Fig. 3 step S308; Col. 5 lines 56-58, note switch controller module 202 determines a destination of the selected Ethernet data packet (e.g. if a CAN conflict was detected)), and determine whether there is a plurality of second communication frames to be transferred to the first vehicle-mounted network (Kim - Col. 5 lines 27-34, note the switch controller module 202 can detect if there is more than one Ethernet data packet to transmit at Ethernet switch 102; Col. 6 lines 16-20, note switch controller module 202 routes the Ethernet data packet to CAN node).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim into the combination of Kanki, Ishigooka, and Agarwal in order to use Ethernet to implement CAN communication more efficiently, increase bandwidth, and improve flexibility with other network protocols (Kim - Col. 2 lines 28-37).
	The combination of Kanki, Ishigooka, Agarwal, and Kim still does not teach consolidating only the second data portion and the data ID into the first data portion of the first communication frame.
	In an analogous art, Tanaka teaches consolidating only the second data portion and the data ID into the first data portion of the first communication frame (Tanaka - Fig. 2A, Fig. 2B, Fig. 2C; Paragraph [0057], note the signal processing section having received a packet depicted in Fig. 2A extracts packet data to be forwarded excluding the IFG and preamble from the packet data, the signal processing section also extracts a destination MAC address (data ID) from packet data; Paragraph [0058], note an internal header including the destination information is added to the packet data depicted in Fig. 2B, forming the forwarding data block shown in Fig. 2C).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tanaka into the combination of Kanki, Ishigooka, Agarwal, and Kim in order to selectively incorporate data into frames and allow frame segmentation, reducing congestion (Tanaka - Paragraph [0059]).

	Regarding claim 6, Kanki teaches an electronic control device communicating via a first vehicle-mounted network (Kanki - Fig. 1 ECU 10A in communication network NT1; Fig. 2 ECU 10A),
	19wherein the electronic control device includes a reception unit (Kanki - Fig. 2 receiving part 13) receiving, via a vehicle-mounted gateway device, a second communication frame having a second data portion of which size is smaller than that of a first data portion of the first communication frame transmitted and received by the first vehicle-mounted network (Kanki - Fig. 1 vehicle onboard gateway device 20; Paragraph [0026], note communication networks NT1 and NT2 combined by vehicle onboard gateway device 20; Paragraph [0036], note vehicle onboard gateway device 20 receives the various frames that travel in communications bus B1 and B2 (associated with NT1 and NT2 respectively)).
	Kanki does not teach a format of a first communication frame, the electronic control device further includes an analysis unit analyzing a communication frame in a format of the first communication frame received by the reception unit, and the analysis unit retrieves a plurality of second data portions from the first data portion of the communication frame in the format of the first communication frame received by the reception unit, wherein a size of the first data portion is set in accordance with a number of second communication frames consolidated in the first communication frame, even in a case in which a priority varies among the second communication frames.
	In an analogous art, Ishigooka teaches a format of a first communication frame (Ishigooka - Paragraph [0164], note data frame based on a communication protocol of a CAN (control area network))
	the electronic control device further includes an analysis unit analyzing a communication frame in a format of the first communication frame received by the reception unit (Ishigooka - Fig. 1 GW ECU 100; Fig. 2 data relay processing unit 1211 (analysis unit), bus communication processing unit 1217 (reception unit); Paragraph [0112], note bus communication processing unit 1217 receives a communication data frame; Paragraph [0124], note data relay processing unit 1211 searches for a communication route information piece corresponding to the communication data (first communication frame) received),
	and the analysis unit retrieves a plurality of second data portions from the first data portion of the communication frame in the format of the first communication frame received by the reception unit (Ishigooka - Fig. 12, note the data portion of communication data on backbone network (12b, first communication frame) contains communication data on transmission source CAN (12a, second communication frame), which includes the data ID and data; Paragraph [0124], note data relay processing unit 1211 searches for a communication route information piece corresponding to the communication data (first communication frame) received, including a data ID, a frame ID, and the like), wherein a size of the first data portion is set in accordance with a second communication frame consolidated in the first communication frame, even in a case in which a priority varies in the second communication frame (Ishigooka - Fig. 28, note each topology information piece 2009 in data field 2005 (first data portion) can correspond to a data frame (see Paragraph [0109]); Paragraph [0164], note CTRL 2004 indicating the size and length of the frame, which can be set based on the amount of topology information pieces),
	the second communication frame further includes a data ID representing a type of data described by the second data portion (Ishigooka - Fig. 12, note communication data on transmission source CAN contains frame ID and data ID; Paragraph [0087], note topology information with various IDs, including frame ID),
	and the transfer data generation unit consolidates the data IDs of the plurality of second communication frames into the first data portion in the first communication frame to generate the first communication frame (Ishigooka - Paragraph [0134], note frame ID on the transmission source CAN is converted into a frame ID on the backbone network while the original frame ID is embedded in a data portion of the communication data (first communication frame)),
	and the transfer data generation unit extracts only the second data portion and the data ID from the second communication frame and consolidates the second data portion and the data ID into the first data portion (Ishigooka - Fig. 12, note the data portion of communication data on backbone network (12b, first communication frame) contains communication data on transmission source CAN (12a, second communication frame), which includes the frame ID, data ID, data length, and data; the frame ID and data ID as a whole comprise data ID, while the data length and data as a whole comprise data).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Ishigooka into Kanki in order to relay communication data among relaying devices through multiple networks (Ishigooka - Paragraph [0127]).
	The combination of Kanki and Ishigooka does not teach consolidating the second data portions of a plurality of second communication frames to generate the first data portion in the first communication frame.
	In an analogous art, Agarwal teaches consolidating the second data portions of a plurality of second communication frames to generate the first data portion in the first communication frame (Agarwal - Col. 4 lines 57-62, note the apparatus further includes a frame integrating circuit for combining the data payload, the block code, and the format header to form a corresponding frame of the plurality of frames; Col. 15 lines 18-37, note assembling frames to form a frame (interleaved/interleaver frame, see Fig. 2) in step 840 (Fig. 8)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Agarwal into the combination of Kanki and Ishigooka in order to generate frames capable of accommodating flexible data payloads and flexible block codes for error correction, enabling more efficient use of bandwidth (Agarwal - Col. 2 lines 38-67 and Col. 3 lines 1-43).
	The combination of Kanki, Ishigooka, and Agarwal does not teach the electronic control unit further includes a message extraction unit configured to extract an ID portion and the second data portion of the second communication frame from the first data portion of the first communication frame.
	In an analogous art, Kim teaches the electronic control unit further includes a message extraction unit configured to extract an ID portion and the second data portion of the second communication frame from the first data portion of the first communication frame (Kim - Fig. 2 CAN nodes 104a to 104d; Col. 4 lines 39-43, note the Ethernet adaptation module (of a CAN node, which is an ECU (see Col. 2 lines 5-6)) may extract the CAN message from the Ethernet data packet; Col. 4 lines 51-53, note Ethernet data packet includes a CAN message having a particular ID of the transmitting CAN node).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim into the combination of Kanki, Ishigooka, and Agarwal in order to use Ethernet to implement CAN communication more efficiently, increase bandwidth, and improve flexibility with other network protocols (Kim - Col. 2 lines 28-37).
	The combination of Kanki, Ishigooka, Agarwal, and Kim still does not teach consolidating only the second data portion and the data ID into the first data portion of the first communication frame.
	In an analogous art, Tanaka teaches consolidating only the second data portion and the data ID into the first data portion of the first communication frame (Tanaka - Fig. 2A, Fig. 2B, Fig. 2C; Paragraph [0057], note the signal processing section having received a packet depicted in Fig. 2A extracts packet data to be forwarded excluding the IFG and preamble from the packet data, the signal processing section also extracts a destination MAC address (data ID) from packet data; Paragraph [0058], note an internal header including the destination information is added to the packet data depicted in Fig. 2B, forming the forwarding data block shown in Fig. 2C).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tanaka into the combination of Kanki, Ishigooka, Agarwal, and Kim in order to selectively incorporate data into frames and allow frame segmentation, reducing congestion (Tanaka - Paragraph [0059]).

	Regarding claim 7, the combination of Kanki, Ishigooka, Agarwal, Kim, and Tanaka, specifically Ishigooka teaches wherein the second communication frame further includes a data ID representing a type of data described by the second data portion (Ishigooka - Fig. 12, note communication data on transmission source CAN (second communication frame) contains frame ID and data ID; Paragraph [0087], note topology information with various IDs, including frame ID),
	and the analysis unit retrieves the data ID corresponding to the second data portion from the first data portion of the communication frame in the format of the first communication frame received by the reception unit (Ishigooka - Paragraph [0124], note data relay processing unit 1211 searches for a communication route information piece corresponding to the communication data (first communication frame) received, including a data ID, a frame ID, and the like).

	Regarding claim 8, the claim is interpreted and rejected for the same reason as claim 1, except the claim is directed to a vehicle-mounted network system with the additional element of an electronic control device as recited in claim 6.

	Regarding claim 9, the claim is interpreted and rejected for substantially the same reason as claim 7.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanki in view of Ishigooka, Agarwal, Kim, and Tanaka as applied to claim 1 above, and further in view of Yakashiro (US 8,509,257 B2).

	Regarding claim 2, the combination of Kanki, Ishigooka, Agarwal, Kim, and Tanaka does not teach wherein the transfer data generation unit consolidates the second data portions of the plurality of second communication frames of which transfer destinations are the same to generate the first data portion in the first communication frame, and for the second communication frame of which a transfer 18destination is not the same, the transfer data generation unit generates the first data portion in the first communication frame without consolidating the second data portion.
	In an analogous art, Yakashiro teaches wherein the transfer data generation unit consolidates the second data portions of the plurality of second communication frames of which transfer destinations are the same to generate the first data portion in the first communication frame (Yakashiro - Col. 8 lines 29-39, note generates a retransmit frame SMSG2 by combining the selected ID code with the DLC/DATA part of the transmit frame SMSG1, selects the transmission ID when S3 and S4 are L and H respectively (which may be associated with the same destination)),
	and for the second communication frame of which a transfer 18destination is not the same, the transfer data generation unit generates the first data portion in the first communication frame without consolidating the second data portion (Yakashiro - Col. 8 lines 29-39, note generates a retransmit frame SMSG2 by combining the selected ID code with the DLC/DATA part of the transmit frame SMSG1, selects the retransmission-specific ID (IDB) when S3 and S4 are H and L respectively (which may be associated with the first data portion only)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yakashiro into the combination of Kanki, Ishigooka, Agarwal, Kim, and Tanaka in order to detect transmission errors and reduce undelivered messages (Yakashiro - Col. 2 lines 54-61).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ramarao et al. (US 2006/0123425 A1) discloses extracting the contents of the payload portions of data packets, and concatenating the contents to form a portion of a message.
	Moribe et al. (US 2006/0072618 A1) discloses extracting the data portion of an encapsulated packet.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461